      Case 1:17-cv-08043-RA-KNF Document 51 Filed 01/25/19 Page 1 of 1
                                                                      USDCSDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC#:                        1

--------------------------------------------------X                   DATEFILED:          I/J-S//9
MARIO PASSANTE, CARMINE COLASANTO,
GORAN STANIC, MARIAN TASE,
TARQUINO REYES, NAMGYAL BHUTIA and
ERHLEMBAT DORJSUREN,

                       Plaintiffs,
                                                                            ORDER
       -against-
                                                                    17 -CV-8043 (RA)(KNF)
THOMAS MAKKOS, MADISON GLOBAL, LLC,
and NELLO BALAN,

                       Defendants.
------------------------------,-----------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

       A telephonic conference was held with counsel to the plaintiffs and counsel to defendants

Thomas Makkos and Madison Global, LLC on January 22, 2019. As a result of the discussion had

during the conference, IT IS HEREBY ORDERED that, on or before January 30, 2019, defendants

Thomas Makkos and Madison Global, LLC shall respond to the plaintiffs' outstanding discovery

demands.

Dated: New York, New York                              SO ORDERED:
       January 25, 2019

                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE
